Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.9 October 6, 2009 Wendys/Arbys Restaurants, LLC (the  Company ) 1155 Perimeter Center West Atlanta, Georgia 30338 Ladies and Gentlemen: We have acted as special counsel in the State of Georgia (the  State ) to RTM Acquisition Company, L.L.C., a Georgia limited liability company, RTM Partners, LLC, a Georgia limited liability company, RTM Georgia, LLC, a Georgia limited liability company, RTM Savannah, LLC, a Georgia limited liability company, RTM, LLC, a Georgia limited liability company, and ARG Resources, LLC, a Georgia limited liability company (each referred to herein as a  Georgia Guarantor  and sometimes collectively referred to herein as the  Georgia Guarantors ), all being indirect subsidiaries the Company (the  Company ), in connection with the Registration Statement on Form S-4 (the  Registration Statement ) of the Company, the Georgia Guarantors, and the other subsidiaries of the Company named therein as guarantors (collectively, the  Subsidiary Guarantors , and together with the Georgia Guarantors, the  Guarantors ), filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (the  Act ), and the rules and regulations thereunder (the  Rules ). The Registration Statement relates to the registration under the Act of the Companys $565,000,000 aggregate principal amount of 10.00% Senior Notes due 2016 (the  Exchange Notes ) and the guarantees of the Exchange Notes by the Guarantors (the  Guarantees ). The Exchange Notes and the Guarantees are to be offered in exchange for the Companys outstanding $565,000,000 aggregate principal amount of 10.00% Senior Notes due 2016 (the  Initial Notes ) and the guarantees of the Initial Notes by the Guarantors. The Exchange Notes and the Guarantees will be issued by the Company and the Guarantors in accordance with the terms of the Indenture, dated as of June 23, 2009, among the Company, the Guarantors, and U.S. Bank National Association, as trustee, as supplemented by the Supplemental Indenture, dated as of July 8, 2009 (the  Indenture ). We have been asked to deliver this opinion at the request of the Georgia Guarantors. Capitalized terms used herein but not otherwise defined herein shall have the respective meanings accorded such terms in the Registration Statement. 1. Documents Reviewed . In rendering the opinions expressed below, we have examined executed facsimile or emailed copies of the following documents: (a) the Registration Statement; (b) the Indenture, including as an exhibit thereto the form of Exchange Note, included as Exhibits 4.1 and 4.3 to the Registration Statement; and (c) the Registration Rights Agreement, dated as of June 23, 2009 (the  Registration Rights Agreement ), among the Company, the Guarantors and the initial purchasers named therein, included as Exhibit 4.2 to the Registration Statement; (d) the Purchase Agreement, dated as of June 18, 2009, among Wendys/Arbys Restaurants, LLC, the Guarantors party thereto and the initial purchasers named therein. (e) as to the factual matters set forth therein only, the Omnibus Secretarys Certificate of Certain Subsidiaries of Wendys/Arbys Restaurants, LLC dated as of June 23, 2009 (the  Secretarys Certificate ); (f) the Articles of Organization for RTM, LLC certified as of June 12, 2009 and Articles of Organization for each of the other Georgia Guarantors, certified as of June 10, 2009, by the Office of the Georgia Secretary of State with respect to the existence of each of the Georgia Guarantors (collectively, the  Articles of Organization ) and the operating agreements for the Guarantors (the  Operating Agreements ); (g) the Certificate dated June 12, 2009, for RTM, LLC and certificates dated June 10, 2009, for each of the other Georgia Guarantors, issued by the Office of the Georgia Secretary of State with respect to the existence of the Georgia Guarantors (collectively, the  Certificates of Existence ); and (h) as to the factual matters set forth therein only, the Certificate to Counsel dated as of October 6, 2009, from the incumbent Vice President - Corporate and Securities Counsel and Assistant Secretary of each of the Georgia Guarantors (such certificate, the  Opinion Certificate ). 2. Assumptions . In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of documents submitted to us as certified, emailed, faxed, or photostatic copies and the authenticity of the originals of such faxed, emailed, or photostatic documents.
